United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-2630
                                     No. 97-3977
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeals from the United States
                                          * District Court for the District of
      v.                                  * Nebraska.
                                          *
Frank Skorniak,                           *       [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: March 16, 2000

                                    Filed: March 22, 2000
                                     ___________

Before HANSEN and FAGG, Circuit Judges, and NANGLE,* District Judge.
                            ___________

PER CURIAM.

        After Frank Skorniak conditionally pleaded guilty to federal drug and money
laundering charges, we affirmed his conviction and sentence. Skorniak then challenged
the Government's forfeiture of his property and filed a 28 U.S.C. § 2255 motion raising
ineffective assistance of counsel claims. The district court denied relief and denied a
certificate of appealability. We also denied Skorniak a certificate of appealability, but

      *
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
reinstated his appeals following our decision in United States v. Navin, 172 F.3d 537,
539 (8th Cir. 1999) (holding § 2255 motions filed before enactment of the
Antiterrorism and Effective Death Penalty Act are not subject to the Act's certificate
of appealability requirement). On appeal, Skorniak asserts ineffective assistance of
counsel at trial and on appeal because trial counsel had a conflict of interest and
appellate counsel did not raise the conflict issue. We agree with the district court that
Skorniak failed to show his trial attorney had an actual conflict of interest. See United
States v. Reed, 179 F.3d 622, 625 (8th Cir. 1999). Skorniak also failed to show a
potential conflict actually prejudiced his defense. See id. Because there was no
conflict of interest, the failure of Skorniak's appellate attorney to raise the issue on
appeal was not constitutionally deficient. Likewise, appellate counsel did not perform
deficiently by declining to raise a speedy trial issue and an invalid waiver of counsel
issue. See Gee v. Groose, 110 F.3d 1346, 1352 (8th Cir. 1997) (reasonable appellate
strategy requires attorney to limit appeal to issues most likely to succeed). Skorniak
also contends the Government violated his Sixth Amendment right to counsel by
inducing him to make incriminating statements outside the presence of his attorney to
alleged government agents: Skorniak's brother, Robert, and Robert's attorney. Nothing
in the record supports Skorniak's claim that Robert and Robert's attorney were
government agents or that they intentionally elicited incriminating statements from
Skorniak for the Government's use. See Moore v. United States, 178 F.3d 994, 999
(8th Cir.), cert. denied, 120 S. Ct. 356 (1999). Last, Skorniak contends the
Government's forfeiture of his assets without a pretrial hearing denied his right to the
counsel of his choice. See United States v. Register, 182 F.3d 820, 835 (11th Cir.
1999); United States v. Lewis, 759 F.2d 1316, 1324-25 (8th Cir. 1985). No pretrial
hearing was required, however, because Skorniak consented to the forfeiture of his
assets through plea negotiations. See United States v. Skorniak, 59 F.3d 750, 756 (8th
Cir. 1995).

      We thus affirm the district court's denial of relief to Skorniak.


                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-